Mr. Chief Justice Waite
delivered the opinion, affirming the decree and dismissing the cross-appeal.
The rule of the district court requiring an appeal to be in writing and filed with the clerk could be dispensed with by that court; and if the district court allows an appeal without the writing, the appellee cannot object to the jurisdiction of the circuit court on that account. When, afterwards, the bond is given and accepted the appeal is perfected, and from that time the jurisdiction of the circuit court attaches; and a provision in the rule of the district court that the clerk shall prepare and deliver to the circuit court the appeal and record in 20 days, cannot prevent the circuit court from entertaining the cause, if, for any reason, this is not done. Cross-appeals must be prosecuted like any other appeals. Every appellant, to entitle himself to be heard on his own appeal; must appear here as an actor on his own behalf, by appearance of counsel and giving the security required by the rules, otherwise he will not be heard on such appeal; citing Grigsby v. Purcell, 99 U. S. 505.